DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 2, 3, 5, 6, 9, 13 and 14 is/are objected to because of the following informalities:  
The claims set forth a plurality of elements or steps; however, the claims fail to separate each element or step by a line indentation.  There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
In claims 2, 3, all recitations of “the cap plug” should read –the inner cap plug--, 
In claims 2, 3, all recitations of “the cap nut” should read –the outer cap nut--.
In claims 5, 6, 13, 14, all recitations of “the web portion” should read –the solid web portion--.
In claim 9, line 2, the recitation “the cap” should read –the threaded cap--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “In combination, a valve cavity cap arrangement and a valve body defining a valve cavity having a recessed surface from which a central passage and at least one radially offset passage extend, the valve cavity cap arrangement comprising:…” in lines 1-3; however, it is unclear as to if the claimed invention is the valve cavity cap arrangement, which is capable of being used with a valve body, or if the claim invention is a combination comprising the valve cavity cap arrangement with the valve body.  For the purpose of examination, it is assumed that the recitation “In combination, a valve cavity cap arrangement and a valve body” should read –[[In]]A combination[[,]] comprising: a valve cavity cap arrangement and a valve body--.
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 14 and 16-19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US5881997 (“Ogawa”).
Regarding claim 1, Ogawa discloses (see fig. 1) in combination, a valve cavity cap arrangement (at least partially defined by 2 and 3) and a valve body (mainly defined by 1) defining a valve cavity (mainly defined by 1c, which is closed by bonnet nut 2) having a recessed surface (surface defining chamber 1c) from which a central passage (passage extending through center of valve seat 1d in fluid communication with inlet passage 1a) and at least one radially offset passage (1b) extend, the valve cavity cap arrangement comprising: 
an insert (mainly defined by 5-8) received in the valve cavity, the insert including an inner annular sealing surface (surface of seal 8, which abuts valve seat 1d) sized to seal against a portion (1d) of the recessed surface surrounding the central passage, an outer annular sealing surface (radially outer surface of diaphragm 7) sized to seal against an outer periphery of the recessed surface  (via compression from threaded connection between bonnet 2 and housing 1), surrounding the at least one radially offset passage (surround the upstream end of outlet passage 1b), and a solid web portion (portion of diaphragm 7 disposed between radially outer clamped portion of diaphragm 7 and diaphragm stem 5) extending between the inner annular sealing surface and the outer annular sealing surface; and 
a threaded cap (2 & 3) having an outer threaded portion threadably engaged with an internal threaded portion of the valve cavity (see fig. 1), a central end portion (portion of threaded shaft 3, which abuts diaphragm stem 5) configured to apply a first sealing force (force against diaphragm stem 5 to cause sealing ring 8 abut valve seat 1d) to the inner annular sealing surface, and an outer end portion (2) configured to apply a second sealing force (bonnet nut 2 applies clamping force to the radially outer edge of diaphragm 7) to the outer annular sealing surface.
Regarding claim 2, Ogawa discloses the threaded cap (2 & 3) comprises an inner cap plug (3) defining the central end portion and an outer cap nut (2) assembled with the inner cap plug and defining the outer end portion, the cap plug being axially adjustable with respect to the cap nut (via screw threads 2a).
Regarding claim 3, Ogawa discloses the cap plug (3) includes an outer threaded portion (3a) in threaded engagement with an inner threaded portion (2a) of the cap nut (2).
Regarding claim 4, Ogawa discloses the insert (mainly defined by 5-8) comprises metal (members 5, 7 and 8 are formed of metal; see specification col. 5, lines 13, 32-34 and 40-41).
Regarding claim 5, Ogawa discloses the web portion (portion of diaphragm 7 disposed between radially outer clamped portion of diaphragm 7 and diaphragm stem 5) being axially flexible (to allow sealing ring 8 to contact and be displaced from seating surface 1d).
Regarding claim 6, Ogawa discloses the web portion (portion of diaphragm 7 disposed between radially outer clamped portion of diaphragm 7 and diaphragm stem 5) has a thickness between about 0.020 inches and about 0.060 inches (“thickness: about 0.1 to 0.2 mm”; see specification col. 6, lines 1-3).
Regarding claim 8, Ogawa discloses the insert (mainly defined by 5-8) includes a solid central portion (5b) surrounded by the inner annular sealing surface (surface of seal 8, which abuts valve seat 1d).
Regarding claim 14, Ogawa discloses the central end portion (portion of threaded shaft 3, which abuts diaphragm stem 5) of the threaded cap (2 & 3) engages a central bearing surface (top surface of stem 5, relative to the orientation of fig. 1) of the insert (defined mainly by 5-8) and the outer end portion (2) engages an outer bearing surface (radially outer surface of diaphragm 7) of the insert, and wherein the web portion (portion of diaphragm 7 disposed between radially outer clamped portion of diaphragm 7 and diaphragm stem 5) is disposed axially between the central and outer bearing surfaces and the inner and outer annular sealing surfaces (radially outer surface of diaphragm 7).
Regarding claim 16, Ogawa discloses (see fig. 1) a method of sealing a valve cavity (1c) including a recessed surface (surface defining valve cavity 1c) from which a central passage (opening extending through valve seat 1d) and at least one radially offset passage (1b) extend, the method comprising: 
installing an insert (mainly defined by 5-8) in the valve cavity, such that an inner annular sealing surface (sealing surface of sealing ring 8) of the insert engages a portion (seating surface 1d) of the recessed surface surrounding the central passage and an outer annular sealing surface (radially outer of diaphragm 7, which is clamped against surface of cavity 1c) of the insert engages an outer periphery (surface of chamber 1c against diaphragm 7 is clamped) of the recessed surface, surrounding the at least one radially offset passage; 
assembling a cap (mainly defined by 2 & 3) with the valve cavity, such that a central end portion (portion of shaft 3, which abuts diaphragm stem 5) of the cap applies a first sealing force (force causing sealing ring 8 to abut seating surface 1d) to the inner annular sealing surface, and an outer end portion (radially outer portion of bonnet nut 2, which clamps diaphragm 7) of the cap applies a second sealing force (force causing clamping of diaphragm 7 between bonnet nut 2 and valve body 1) to the outer annular sealing surface.
Regarding claim 17, Ogawa discloses assembling the cap (2 & 3) with the valve cavity (1c) comprises threadably engaging an outer threaded portion (threaded exterior of bonnet nut 2) of the cap with an internal threaded portion (internally threaded portion of valve body 1; see fig. 1) of the valve cavity (1c).
Regarding claim 18, Ogawa discloses the cap (2 & 3) comprises an inner cap plug (3) defining the central end portion (portion of shaft 3, which abuts diaphragm stem 5) and an outer cap nut (2) assembled with the inner cap plug (via threads 2a and 3a) and defining the outer end portion (portion abutting diaphragm 7), wherein assembling the cap with the valve cavity (1c) comprises axially adjusting the cap plug with respect to the cap nut (via handwheel 4 and threads 2a and 3a).
Regarding claim 19, Ogawa discloses axially adjusting the cap plug (3) with respect to the cap nut (2) comprises threadably adjusting an outer threaded portion (3a) of the cap plug with an internal threaded portion (2a) of the cap nut.
Claim(s) 1 and 13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2323531 (“Franck”).
Regarding claim 1, Franck discloses in combination, a valve cavity cap arrangement (mainly defined by 30, 34 and 44) and a valve body (10) defining a valve cavity (cavity closed by bonnet nut 30) having a recessed surface (18 and/or 22) from which a central passage (16) and at least one radially offset passage (20) extend, the valve cavity cap arrangement comprising: 
an insert (mainly defined by 54) received in the valve cavity, the insert including an inner annular sealing surface (radially inner surface, which engages seating surface 22) sized to seal against a portion (22) of the recessed surface surrounding the central passage, an outer annular sealing surface (surface of diaphragm 54, which abuts shoulder 26 and rib 28) sized to seal against an outer periphery (26 and/or 28) of the recessed surface, surrounding the at least one radially offset passage, and a solid web portion (portion disposed between diaphragm stem 56 and radially outer clamped portion of diaphragm 54) extending between the inner annular sealing surface and the outer annular sealing surface; and 
a threaded cap (mainly defined by 30, 34 and 44) having an outer threaded portion (32) threadably engaged with an internal threaded portion (threaded opening 24) of the valve cavity, a central end portion (52) configured to apply a first sealing force (via threaded connection between portion 38 of bonnet 30 and shaft 34) to the inner annular sealing surface, and an outer end portion (radially outer portion of bonnet 30 which abuts diaphragm 54) configured to apply a second sealing force (radially outer portion of bonnet 30 provides compression force to diaphragm 54 against shoulder 26 and rib 28) to the outer annular sealing surface.
Regarding claim 13, Franck discloses the central end portion (52) of the threaded cap (mainly defined by 30, 34 and 44) engages a central bearing surface (portion of diaphragm which abuts bottom of member 52, relative to the orientation of fig. 3) of the insert (mainly defined by 54) and the outer end portion (radially outer portion of bonnet 30 which abuts diaphragm 54) engages an outer bearing surface (radially outer surface clamped between bonnet 30 and shoulder 26/rib 28) of the insert, and wherein the web portion (portion disposed between diaphragm stem 56 and radially outer clamped portion of diaphragm 54) is substantially coplanar with the outer bearing surface (diaphragm 54 is planar in an unflexed state; see fig. 4).
Claim(s) 1, 9, 10 and 12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US9638345 (“Okita”).
Regarding claim 1, Okita discloses in combination, a valve cavity cap arrangement (62, 64 and 44) and a valve body (14) defining a valve cavity (cavity closed by member 62) having a recessed surface (at least partially defined by 32 and 34) from which a central passage (passage extending through seat 32) and at least one radially offset passage (passage communicating with port 26) extend, the valve cavity cap arrangement comprising: 
an insert (16) received in the valve cavity, the insert including an inner annular sealing surface (surface sealing against seat 32) sized to seal against a portion (32) of the recessed surface surrounding the central passage, an outer annular sealing surface (surface of annular ring 50 which abuts body 14) sized to seal against an outer periphery (shoulder 36) of the recessed surface, surrounding the at least one radially offset passage, and a solid web portion (48) extending between the inner annular sealing surface and the outer annular sealing surface; and 
a threaded cap (62, 64 and 44) having an outer threaded portion (82) threadably engaged with an internal threaded portion (34) of the valve cavity, a central end portion (44) configured to apply a first sealing force (force of springs 124 and 126) to the inner annular sealing surface, and an outer end portion (portion of bonnet 62 abutting ring 50) configured to apply a second sealing force (clamping force of ring 50 between bonnet 62 and shoulder 36 & 38 of valve body 14) to the outer annular sealing surface.
Regarding claim 9, Okita discloses the insert (16) includes a tubular extension (tubular extension of boss section 46 which abuts flange 74 of piston 64 and through which shaft 60 extends) extending through a central bore (bore extending through member 44) in the central end portion (44) of the cap (62,64,44).
Regarding claim 10, Okita discloses the insert (16) includes a central port (52) extending from the tubular extension (portion of member 16,46 abutting flange 74) to an end surface (72) of the insert radially inward of the inner annular sealing surface (surface of diaphragm 16, which engages seating surface 32).
Regarding claim 12, Okita discloses the threaded cap (62, 64, 44) includes at least one vent port (88; see fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 15 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, as applied to claim 1 above, in view of US9188989 (“Mudd”).
Regarding claim 7, Ogawa discloses the invention as claimed except for the valve body comprising a manifold body block including a plurality of valve cavities.
Mudd teaches (see fig. 4A) a valve manifold comprising a manifold body block (see valve body, which define the fluid passageways, defined at least partially by substrates 402, 401A and 401B), which includes a plurality of valve cavities (cavities within portions 401A and 401B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa by configuring the valve body to be a manifold body block including a plurality of valve cavities, as taught by Mudd, to be able to connect multiple parallel valves for redundancy.
Regarding claim 15, Ogawa discloses the at least one radially offset passage (1b) comprises a first radially offset passage (1b); however, Ogawa does not disclose a second radially offset passage.
Mudd teaches (see fig. 4A) a diaphragm valve (401A) having a central passage (passage communicating with outlet 403), a first radially offset passage (see annotated fig. 4A, below) and a second radially offset passage (see annotated fig. 4A, below).

    PNG
    media_image1.png
    812
    962
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa by employing a second radially offset passage, as taught by Mudd, to be able to connect multiple parallel valves for redundancy.
Regarding claim 20, Ogawa discloses the at least one radially offset passage (1b) comprises a first radially offset passage (1b), wherein when the cap (2 & 3) is assembled with the valve cavity (1c); however, Ogawa does not disclose a second radially offset passage, and the first radially offset passage being in fluid communication with the second radially offset passage.
Mudd teaches (see fig. 4A) a diaphragm valve (401A) having a central passage (passage communicating with outlet 403), a first radially offset passage (see annotated fig. 4A, above) and a second radially offset passage (see annotated fig. 4A, above), wherein the first radially offset passage is in fluid communication with the second radially offset passage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa by employing a second radially offset passage, which is in fluid communication with the first radially offset passage, as taught by Mudd, to be able to connect multiple parallel valves for redundancy.
Allowable Subject Matter
Claim(s) 11, as best understand, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the closest prior art does not disclose or render obvious the insert including at least one port extending radially outward from the tubular extension to an end surface of the insert radially outward of the inner annular sealing surface, in combination with the limitations of the base claim and any intervening claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US9010729 and US5758864 disclose a diaphragm valve having a diaphragm operatively connected to a magnetic armature actuator.  US8215336 discloses a diaphragm pressure relief valve.  US6820855 discloses a diaphragm valve having a valve body and a valve cap, the valve cap having hand grips.  US6685164 discloses a diaphragm valve having a diaphragm with a central compression portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753